     Case 3:12-cv-00334-GPC-KSC Document 399 Filed 01/07/21 PageID.8810 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     CITIZENS DEVELOPMENT                               Case No.: 3:12-cv-00334-GPC-KSC
       CORPORATION, a California
12
       corporation,                                       ORDER GRANTING JOINT
13                                       Plaintiff,       MOTION TO AMEND
                                                          SCHEDULING ORDER
14     v.
15                                                        [Doc. No. 397]
       COUNTY OF SAN DIEGO, a California
16     corporation, et al.,
17                                    Defendants.
18
19          Before the Court is the parties’ Joint Motion to Amend Scheduling Order (“Motion”
20    or “Mot.”). Doc. No. 397.       The parties jointly request that the current deadline to
21    supplement expert disclosures be continued two weeks, from January 15, 2021 to January
22    29, 2021. Mot. at 2. The parties report that despite diligent efforts, they will not be able
23    to meet the current deadline. Id. at 3.
24          Good cause appearing, and in light of the parties’ representation that the requested
25    extension will not “interfere with or require modification of any other case management
26    date” set forth in the operative Scheduling Order, including the April 2, 2021 deadline to
27    complete expert discovery (see id. at 4), the Court GRANTS the parties’ Motion. All
28    parties shall have until and including January 29, 2021 to supplement their expert

                                                      1
                                                                              3:12-cv-00334-GPC-KSC
     Case 3:12-cv-00334-GPC-KSC Document 399 Filed 01/07/21 PageID.8811 Page 2 of 2



 1    disclosures. All other dates, deadlines and instructions set forth in the Court’s June 15,
 2    2020 Amended Scheduling Order [Doc. No. 391] remain in effect. No further extensions
 3    will be granted absent a showing of good cause.
 4          The Joint Motion describes a dispute between the parties concerning the sequence
 5    of expert disclosures and depositions. See Mot. at 3-6. However, the parties have not
 6    requested the Court’s intervention at this time. Id. at 6. The parties are ordered to continue
 7    to meet and confer in good faith, and to contact the Court if they are unable to resolve their
 8    dispute in accordance with the undersigned’s Chambers’ Rules.
 9          IT IS SO ORDERED.
10    Dated: January 7, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                3:12-cv-00334-GPC-KSC
